Citation Nr: 1706886	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to August 1966.  The Veteran died in December 2012.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010
rating decision in which the RO, inter alia, denied a TDIU.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012 and the Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans Appeals) in May 2012. 

The e Board also notes that, in the  January 2010 rating decision, the RO continued a 30 percent rating  for a service-connected left knee disability.  The Veteran filed a notice of disagreement with this decision in March 2010.  In October 2011, the RO increased the rating  for the service-connected left knee disability to 60 percent ,  the maximum schedular rating  available for this disability under Diagnostic Code 5055.  No further argument on this claim, to include a request for extra-schedular consideration, has been received.

In the May 2012 substantive appeal, the Veteran requested a Board hearing at the RO.  In July 2012, the Veteran withdrew this request.  See 38 C.F.R. § 20.704 (2016)..

The Board notes that after the Veteran passed away in December 2012, the Veteran's surviving spouse, in January 2013, requested to be substituted for the Veteran for the purpose of continuing  the claims pending at his death.  In September 2013, VA granted substitution for the Veteran's pending claims.  See 38 U.S.C.A. § 5121A (West 2014).  

This appeal is now being processed utilizing  the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems,  


FINDING OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Pertinent to the current claim, and prior to the Veteran's death, service connection was in effect for status  post total left knee replacement, rating as 60 percent disabling from June 25, 2009 , and for associated right knee degenerative joint disease, status post total right knee replacement, rating as 30 percent disabling from March 1, 2009 (each excluding a period during which a temporary total rating was assigned).  As of June 25, 2009, the combined rating was 80 percent.

3.  The weight of the competent, probative evidence indicates that the Veteran's service-connected right and left knee disabilities, while significant, s-did not prevent  him from securing or following  substantially gainful employment consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities  are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence 38 C.F.R. § 3.159 (b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the Appeals Management Center).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339  (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Initially, the Board notes that a September 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for individual unemployability.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The January 2010 rating decision reflects the AOJ's initial adjudication of the claim for individual unemployability after the issuance of the September 2009 letter.  Thereafter, the April 2012 statement of the case (SOC) set forth specific criteria for individual unemployability (the timing and form of which suffices, in part, for Dingess/Hartman).

Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA outpatient treatment records and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, appellant, and  representative. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The appellant contends that the severity of the Veteran's service-connected knee disabilities prevented him from obtaining and maintaining employment.  She further contends that his disabilities interfered with his ability to work in the past and that, at the time of his claim, he was no longer able to work in his past employment.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

From the June 25, 2009 date of claim for TDIU, the Veteran met the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16 (a) for the award of a schedular TDIU.  Specifically, service connection had been awarded for status-post total left knee replacement, rated as 60 percent disabling, and right knee degenerative joint disease status post total knee replacement, rated as 30 percent disabling.  As of June 25, 2009, his  combined rating was 80 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  However, the remaining question is whether such disabilities rendered him unable to obtain or retain all forms of substantially gainful employment. 

The central inquiry is whether a veteran's service-connected disabilities, alone, are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).   

Whether a Veteran is capable of substantial gainful employment is not a medical question; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Medical records addressing the functional effects of the Veteran's disabilities on his ability to perform the mental and/or physical acts required substantially gainful employment are, however, relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The record indicates that the Veteran had not worked since March 1989.  He underwent a total left knee replacement in April 1989.  In an October 1990 SSA Disability Report, the Veteran reported prior past employment as a cosmetologist for approximately 20 years.  In the October 1990 SSA Disability Determination and Transmittal, the Veteran was awarded SSA disability benefits as of February 1990; the basis of the award was diffuse arthritic changes and rheumatoid arthritis.  The SSA disability examiner indicated that the left knee had markedly decreased motion and that there was diffuse swelling and increased warmth.  As symptoms persisted in spite of progressive treatment, the physician noted that this was a long-term unfavorable prognostic sign. 

On October 2009 VA examination, the Veteran continued to report severe pain.  The examiner concluded that there was significant abnormal laxity of the left knee replacement and suggested an increase in the evaluation.  In an October 2011 rating decision, a  higher, 60 percent rating for the left knee  was awarded from June 25, 2009,  based  on a history of a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

On VA examination  in July 2011, the examiner noted that the Veteran used a cane in his right hand, but could ambulate without it.  When asked, the Veteran was able to walk up to one block without this.  The examiner stated that the veteran's eventual bilateral knee condition was related to his rheumatoid arthritis as well as osteoarthritis through interpretation of reviewing the radiographs.  The examiner concluded that the Veteran was not considered individually unemployable due to service-connected knee conditions, as he was able to stand and tcould perform sedentary work for which he was trained to do as a cosmetologist, but quit in 1991 because of nonservice-connected rheumatoid arthritis at the age of 46.  The examiner therefore opined that it was more likely than not that the Veteran's current service-connected  knee conditions had not affected his ability to seek or maintain gainful employment, at least in sedentary function. 

In July 2013, the RO granted  service connection for cause of the Veteran's death.  In that decision, VA noted that the Veteran's death certificate shows that  he died on December [redacted], 2012 of B Cell Lymphoma with contributing causes of Felty's syndrome, cryoglobulinemia, acute renal failure, diabetes, hypertension, and rheumatoid arthritis.  Felty's syndrome was noted to be a form of and caused by arthritis and degenerative joint disease.  

Considering  the above-cited evidence of record in light of the above-cited legal authority, the Board finds that  a TDIU is not warranted in this case.

As noted above, as of the June 25, 2009, the percentage requirements for award of a schedular TDIU were met.  The individual ratings assigned, and the 80 percent combined rating for service-connected right knee and left disabilities are, themselves indicative of the fact that such were significant disabilities.  However, the collective evidence does not establish that the Veteran's knee disabilities, alone, precluded substantially gainful employment. 

As noted, the record reflects that the Veteran had previous long-term employment as a cosmetologist, and that he maintained such employment until nonservice-connected disability prevented him from continuing this employment.   In this regard, the July 2011 VA examiner noted that the Veteran ended this employment because of rheumatoid arthritis in his wrists.  The examiner also indicated that the Veteran could stand and could perform the sedentary work for which he was trained.  In addition, while the October 2009 examiner indicated that the Veteran continued to report severe pain and found that there was significant abnormal laxity of the left knee replacement, there was no indication that this prevented employment as a cosmetologist.  Additionally,  the Board notes that the appellant was awarded service connection for cause of the Veteran's death based on B Cell Lymphoma with a contributing cause of Felty's syndrome.  The RO  noted that Felty's syndrome was a form of and caused by arthritis and degenerative joint disease.  However, the Veteran also had nonservice-connected rheumatoid arthritis (which, as indicated, was the cited cause of the Veteran ceasing to work as a cosmetologist, and a factor in his award of SSA benefits), and Felty's syndrome was not service-connected prior to his  death.  As such, neither his Felty's syndrome,  nor rheumatoid arthritis, can form the basis for award of a TDIU. Furthermore, while the Board acknowledges that SSA administrative decisions and regulations are not binding on VA (see  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)),it is noteworthy that the award of SSA disability benefits was based on diffuse arthritic changes (not specifically arthritis affecting the knees), and rheumatoid arthritis.  

Finally, in addition to the medical and other objective evidence discussed above, the Board has also considered the lay assertions of record.  However, to whatever extent the Veteran, the appellant, and/or the representative have asserted the Veteran's unemployability due solely to service-connected knee disabilities prior to his death, ,the Board emphasizes that none of these individuals is shown to possess expertise in medical or vocational matters.   See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for a TDIU must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence weighs against assignment of a TDIU due the Veteran's service-connected knee disabilities, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,, 1 Vet. App. 49,  53-56 (1990). 



      (CONTINUED ON NEXT PAGE)

ORDER

A TDIU due to service-connected disabilities is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


